Case 7:20-cv-00482-TTC-RSB Document 19 Filed 09/29/20 Page 1 of 2 Pageid#: 113




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

                                                       )
 TYLER PULLING, et al.,                                )
                                                       )
                 Plaintiffs,                           )   Civil Action No. 7:20cv00482
                                                       )
                 v.                                    )   MEMORANDUM OPINION
                                                       )
 CHRISTOPHER ARMS, et al.,                             )   By: Hon. Thomas T. Cullen
                                                       )       United States District Judge
                 Defendants.                           )


         Plaintiff Tyler Pulling, proceeding pro se, filed a civil rights complaint1 pursuant to 42

 U.S.C. § 1983. On August 31, 2020, the court directed Pulling to submit—within 20 days from

 the date of the order—the consent to filing fee form in order to complete the application to

 proceed without prepayment of the filing fee. (ECF No. 10.) The court advised Pulling that a

 failure to comply would result in dismissal of his action without prejudice.

         More than 20 days have elapsed, and Pulling has failed to comply with the described

 conditions. Accordingly, the court will dismiss Pulling’s action without prejudice. Pulling may

 refile his claims in a separate action when he is prepared to comply with the noted conditions.




 1Pulling was one of several plaintiffs who filed the action. This opinion and accompanying Order are directed
 only to Pulling.
Case 7:20-cv-00482-TTC-RSB Document 19 Filed 09/29/20 Page 2 of 2 Pageid#: 114




        The clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to Pulling.

        ENTERED this 29th day of September, 2020.




                                         ________________________________
                                         HON. THOMAS T. CULLEN
                                         UNITED STATES DISTRICT JUDGE
